DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 5-13, 15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the claim has been amended to include the subject matter of previous dependent claim 4 (and its base claim 3) which was previously objected to (see non-final rejection dated 8/31/2021) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon updated search, no new prior art was found to read on the claimed invention alone or in combination with previous art such as Kim (see non-final rejection dated 8/31/2021).  
Regarding claim 5: the claim has been amended to be in independent form thus satisfying the previous objection (see non-final rejection dated 8/31/2021) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon updated search, no new prior art was found to read on the claimed invention alone or in combination with previous art such as Kim (see non-final rejection dated 8/31/2021).  
Regarding claim 13: the claim has been amended to include the subject matter of previous dependent claim 16 (and its base claim 14) which was previously objected to (see non-final rejection dated 8/31/2021) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon updated search, no new 
Regarding new claim 17: Kim taught the previously claimed light emitting element  (see similar previous claim 1 in non-final rejection dated 8/31/2021), but Kim is silent with respect to the previous claimed light emitting element in combination with wherein the first electrode is provided only on the first partial region. 
Regarding new claim 21: Kim taught the previously claimed method (see similar claims 13 and 15 in non-final rejection dated 8/31/2021), but Kim is silent with respect to the previous claimed method in combination with wherein the first introducing step is performed between the first exposing step and the forming step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829